DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on March 1, 2021 is acknowledged.  The traversal is on the ground(s) that a search for Group I and Species I would necessarily include a search for the remaining group and species.  This is not found persuasive because as shown in the Non-Final Rejection mailed December 21, 2020, Group I is classified in B65H 49/28 and Group II is classified in B65H 63/04.
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick J. Dorchak on April 26, 2021.

The application has been amended as follows: 
In The Claims:
Claims 1-10 and 13-20 are allowable. The restriction requirement among Groups I and II and Species I and II , as set forth in the Office action mailed on December 21, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 21, 2020 is partially withdrawn.  Claims 11-12, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 21-23, directed to Group II remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 21-23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Trefileries De Perigueux (DE-87043587, referred to hereinafter as Trefileries) discloses an unreeling apparatus for unreeling a ring of wire along a pull-off direction having at least two reel crowns 7a,7b (Figures 1-3), but does not expressly disclose each reel crown comprising a safety apparatus 

Miles (US-4355526) discloses an unreeling apparatus for unreeling any elongate strand material, including a ring of wire along a pull-off direction having a reel crown 35 and an overload safety device 1,3,5,13 and a safety guide track 3 (Figures 1-7).

However, as reel crowns 7a,7b of Trefileries are connected to one another via common rotating support 3, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put an independently operating safety device of Miles on each of the reel crowns of Trefileries as it would requiring splitting the support 3.

Therefore, when taken as a whole, the prior art of record does not disclose or suggest the combination of claim 1, including an unreeling apparatus for unreeling a ring of wire along a pull-off direction having at least two reel crowns; each reel crown comprising a safety apparatus having an overload safety device and a safety guide track; and wherein each safety device acts independently of the other reel crown in conjunction with the rest of the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619